DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 15, 18 and 23 are objected to because of the following informalities:  
As of claim 4, line 4, term “a signature certificate” should be “the signature certificate” because claim 4 depends on claim 2 which recite the term “a signature certificate”.
As of claim 15, line 4, term “a signature certificate” should be --the signature certificate-- because claim 15 depends on claim 14 which recite the term “a signature certificate”.
As of claim 18, line 2, term “intelligent lock device” should be –the smart lock device--.
As of claim 23, line 7, term “an access control key” should be --the access control key--.
As of claim 23, line 15, term “a master key” should be –the master key--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8-10, 12-13, 16-17, 19-20 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Pub 2020/0099522).
As of claims 1 and 10, Yang discloses a smart management device identification method, comprising: 
sending, by a smart management device, an activation request to a smart lock device, wherein the activation request is used to verify validity of the smart management device (via owner device 110 sending an authentication key request to the vehicle 120, wherien the request includes the owner’s device ID; see paragraphs [0010], [0232]-[0233]);
 in response to information indicating that the smart management device is valid, receiving, by the smart management device, an access control key from the smart lock device, wherein the access control key is generated according to a master key of the smart lock device and an identifier of the smart management device (via receiving an authentication key from the vehicle, wherien the authentication key is generated 
requesting, by the smart management device, the smart lock device to perform a state switching operation using the access control key (requesting by the owner device to perform access control function on the vehicle using the authentication key and unlocking the vehicle; see paragraphs [0013], [0022] and [0234]).  
As of claim 3, Yang discloses that the activation request is sent to the smart lock device via near field communication or Bluetooth (via using NFC or Bluetooth; see paragraphs [0186] and [0196]).  
As of claim 5, Yang discloses that the access control key comprises an external authentication key and an internal authentication key, and the receiving the access control key comprises: sending, by the smart management device, the identifier of the smart management device to the smart lock device; and receiving, by the smart management device, the external authentication key and the internal authentication key issued by the smart lock device, wherein the external 36authentication key and the internal authentication key are obtained by calculation using a preset encryption algorithm according to a master key of the smart lock device and an identifier of the smart management device (Claim language does not define external and internal authentication key and the specification does not differentiate between the internal and external authentication key, so in the system of Yang the authentication key is interpreted as internal and external authentication key and as disclosed in claim 1 
As of claim 6, Yang discloses the step of requesting, by the smart management device, the smart lock device to perform a state switching operation using the access control key, comprises: requesting, by the smart management del ice, to perform an external authentication with the smart lock device using the external authentication key: requesting, by the smart management device, to perform an internal authentication with the smart lock device using the internal authentication key (see rejection of claim 5. Yang further discloses requesting by the owner device to perform access control function on the vehicle using the authentication key and unlocking the vehicle; see paragraphs [0022] and [0234]).  
As of claim 8, Yang discloses that the smart management device is a device in which an application having a function of access control management is installed (via a program 3200 stored in a memory in the owner mobile device; see paragraph [0216]).  
As of claim 9, Yang discloses that the application is an applet installed in the smart management device (via a program 3200 stored in a memory in the owner mobile device; see paragraph [0216]).  
As of claim 12, Yang discloses the step of sending, by the smart lock device, an access control key to the smart management device, comprises: obtaining, by the smart lock, an identifier of the smart management device; generating, by the smart lock device, the access control key according to a master key of the smart lock device and the identifier of the smart management device; and sending, by the smart lock device, 
As of claim 13, Yang discloses a smart management device (via owner mobile device 110; see fig. 1), comprising: a processor; memory for storing instructions executable by the processor (via a processor and memory; see fig. 2; also see paragraph [0033]); wherein the processor is configured to: send an activation request to a smart lock device, wherein the activation request is used to verify validity of the smart management device; in response to information indicating that the smart management device is valid, receive an access control key from the smart lock device, wherein the access control key is generated according to a master key of the smart lock device and an identifier of the smart management device; and request the smart lock device to perform a state switching operation using the access control key (see the rejection of claim 1 explaining how the owner device receives authentication key from the vehicle; see paragraphs [0201] and [0233]-[0234]).  
As of claim 16, Yang discloses that the access control key comprises an external authentication key and an internal authentication key; wherein the processor is configured to: send the identifier of the smart management device to the smart lock device; and receive the external authentication key and the internal authentication key issued by the smart lock device, wherein the external authentication key and the internal authentication key are obtained by calculation using a preset encryption algorithm according to a master key of the smart lock device and an identifier of the smart 
As of claim 17, Yang discloses that the processor is further configured to: request to perform an external authentication with the smart lock device using the external authentication key; request to perform an internal authentication with the smart lock device using the internal authentication key (see rejection of claim 16. Yang further discloses requesting by the owner device to perform access control function on the vehicle using the authentication key and unlocking the vehicle; see paragraphs [0022] and [0234]).  
As of claim 19, Yang discloses that the smart management device is a device in which an application having a function of access control management is installed, and the application is an applet installed in the smart management device (via a program 3200 stored in a memory in the owner mobile device; see paragraph [0216]).  
As of claim 20, Yang discloses a smart lock device (via vehicle 120; see fig. 1, comprising: a processor; memory for storing instructions executable by the processor comprising a non-transitory memory, a processor and instructions stored on the memory executable by the processor; see fig. 2; also see paragraph [0201]); wherein the processor is configured to: receive an activation request sent from a smart 
As of claim 22, Yang discloses that the processor is configured to: obtain an identifier of the smart management device; generate the access control key according to a master key of the smart lock device and the identifier of the smart management device; and send the generated access control key to the smart management device (via generating the authentication key according to a secret key of the vehicle (K) and owner device ID (Ido) and sending the authentication key to the owner device 110; [0022], [0233] and [0249]).   
As of claim 23, Yang discloses the smart management device and the smart lock device, wherein the smart lock device is configured to: 
receive the activation request sent from the smart management device, and perform authentication on the activation request (via receiving authentication key request comprising an owner device ID (Ido); see paragraph [0233];

receive a state switching instruction generated by the smart management device using the access control key, and obtain the access control key of the smart management device and perform authentication on the access control key (via receiving a request to access the car; see paragraph [0234]); and
 in response to a result indicating that the authentication on the access control key is passed, perform a state switching operation (via unlocking the vehicle; see paragraph [0022]); 
wherein the smart management device uses the access control key distributed by the smart lock device that is acquired during the activation process to request the smart lock device to perform the state switching operation, and the access control key is related to a master key of the smart lock device and an identification of the smart management device, 40such the key is only related to the information of the smart lock device and the smart management device, and does not involve third-party information, thereby improving security of the smart management device (via the authentication key based on owner device ID and the car secret key; see paragraphs [0023]-[0024], [0233] and [0249].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub 2020/0099522) in view of Leboeuf et al. (US Pub 2017/0236343).
As of claims 2, 4, 11, 14, 15 and 21, Yang discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose sending, by smart management device, a public key generated in the smart management device to a server, and receiving and storing a signature certificate returned by the server, wherein the server generates the signature certificate by signing the public key of the smart management device using a private key of a certificate authority center and the sending, by a smart management device, an activation request to a smart lock device, comprises: sending, by smart management device, the activation request which carries a signature certificate to the smart lock device.

From the teaching of Leboeuf it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Yang to include the function of requesting a signature certificate from a server as taught by Leboeuf in order to enable a wireless device to request vehicle access from a server and in return receive an authenticated vehicle access certificate.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub 2020/0099522) in view of Johansson et al. (US 10,521,984).
	As of claims 7 and 18, Yang discloses all the limitations of the claimed invention as mentioned in claim 3 and 13 above, however it does not explicitly disclose that the smart management device is a CPU card.
	Johansson discloses an access card with data calculation and logic encryption capability to gain access to a lock (see fig. 1; also see col. 2, lines 55-65).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeBates et al. (US 10,108,272) discloses a system wherein a lock device 104 first validates a device 102 and sends a code to the device 102, the device 102 using the code to access the lock device (see abstract).
Weng et al. (US 9,162,648) discloses a device identification system, wherein a computing device 100 is associated (activation process) with a vehicle 104, wherein in response to a successful association the vehicle transmits an access code to the computing device (see col. 6, lines 12-25). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683